Citation Nr: 0208797	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-07 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection on a secondary basis for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and M.S.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from January 1951 to March 
1953, and from February to May 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the veteran's 
claim of entitlement to service connection on a secondary 
basis for a bilateral eye disability.  In a decision dated in 
June 1998, the Board denied the veteran's appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the Board's decision and remanded for further action.  In a 
decision dated in November 1999, the Board again denied 
reopening the veteran's claim.  He appealed and in July 2000 
the Court granted a joint motion of the parties and vacated 
and remanded for further action consistent with the decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


FINDINGS OF FACT

1.  In an unappealed decision of June 1986 decision, the RO 
denied reopening the veteran's claim of entitlement to 
service connection on a secondary basis for bilateral eye 
disability.  

2.  The evidence received subsequent to the June 1986 RO 
decision is cumulative or redundant, or is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.





CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection on a secondary basis for a bilateral eye 
disability.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159, and 3.326); 
38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The Board will assume for the purposes of 
this decision that the VCAA is applicable to the veteran's 
claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The record reflects that VA has notified the veteran as to 
the reason his claim was denied, the type of evidence needed 
to support his claim and of the laws and regulations 
governing service connection, finality and the reopening of 
claims.  He has further been provided with an opportunity to 
testify at a personal hearing and to offer written argument 
in support of his claim.  Moreover, the RO complied with a 
Board remand dated in March 2001.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Here the Board notes that by letter dated in March 2001, the 
veteran was specifically advised as to the provisions of the 
VCAA and provided adequate notice that VA would help him 
secure evidence in support of this claim if he identified 
that evidence and provided the appropriate release as needed.  
He was otherwise advised of his responsibility in providing 
VA with evidence to be considered in connection with his 
claim.  The supplemental statement of the case issued in May 
2001, as well as a prior statement of the case and 
supplemental statements of the case, also provided notice to 
the veteran as to what evidence was of record, why this 
evidence was insufficient to reopen his claim, and what 
evidence he could still submit to support his claim.  Neither 
the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence or information.  
Accordingly, the Board is satisfied that no further action is 
required to comply with the VCAA or the applicable 
implementing regulations.

Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection is also 
warranted for disability proximately due to or the result of 
a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439, 
448, 449 (1995).  Service connection may also be granted for 
a disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran currently pursues a claim of entitlement to 
service connection for a bilateral eye disability, diagnosed 
as glaucoma with optic atrophy and claimed as secondary to 
his service-connected tubercular pericarditis.  

By way of history, in a May 1982 decision the RO denied 
service connection for an eye disability; the veteran 
appealed.  Then, in a November 1983 decision, the Board 
denied secondary service connection for glaucoma with optic 
atrophy.  The Board considered the veteran's statements 
asserting that he developed eye problems due to his 
pericarditis.  The evidence considered at that time also 
included service medical records, private medical statements, 
clinical and hospital records, and VA records.  

The veteran's service medical records document tubercular 
pericarditis.  Since 1953 the veteran has been service-
connected for residuals of tubercular pericarditis, evaluated 
as noncompensably disabling.  However, service records show 
no diagnosis pertinent to the eyes, to include no diagnosis 
of glaucoma or optic atrophy.  

In November 1983, the Board considered private medical 
evidence showing that progressive optic atrophy in both eyes 
was first noted in or around December 1981.  At that time the 
private physician indicated such may have been caused by a 
history of tuberculosis and injury to the discs of both eyes.  
The impression was loss of vision due to tuberculosis injury 
of both eyes.  Also considered by the Board in 1983 were 
January 1982 private hospitalization records noting glaucoma 
and optic atrophy of obscure etiology.  VA records considered 
by the Board in November 1983 note the veteran's history of 
tuberculosis and pericarditis in 1952 and indicate the 
veteran had optic atrophy and advanced open-angle glaucoma.  

The basis for the Board's November 1983 denial was that no 
causal relationship was demonstrated between the diagnosed 
eye disability and the service-connected tubercular 
pericarditis.

The record reflects that unappealed RO rating decisions dated 
in January 1984, May 1984, June 1984 and June 1986 continued 
to deny service connection for eye disability.  During the 
interim between the Board's November 1983 decision and the 
June 1986 RO rating decision, VA received a Social Security 
Administration (SSA) decision, VA medical records, and 
additional statements from the veteran.  In his statements, 
the veteran continued to assert a causal connection between 
diagnosed eye disability and his service-connected tubercular 
pericarditis. The SSA records show a grant of disability 
benefits based on glaucoma and schizophrenia, and the VA 
medical records show continued diagnoses of glaucoma.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

The evidence received since the unappealed June 1986 RO 
decision consists of an SSA decision and medical records 
considered in connection therewith; VA outpatient records; 
the veteran's own statements; and the transcript of the 
personal hearing testimony of the veteran and two witnesses.

In his statements, the veteran has merely reiterated 
previously considered contentions relevant to the existence 
of a causal connection between tubercular pericarditis and 
currently diagnosed eye problems.  As such, his statements 
are not new.  The Board notes the veteran's specific 
assertion that statements made during the course of his 1995 
hearing are both new and material.  At that time he testified 
as to the details of Dr. Perzia's 1982 medical findings and 
conclusions.  The veteran reported that Dr. Perzia commented 
that the fluid around his heart (caused by pericarditis) 
caused scar tissue to form in various places, to include his 
eyes.  The veteran asserts that such forms the basis for a 
causal relationship between his service-connected tubercular 
pericarditis and diagnosed optic atrophy/glaucoma.  See 
Transcript at 2-4.  The Board emphasizes that as a lay 
person, the veteran himself is not competent to render an 
opinion concerning medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the 
Court has specifically held that a relay of medical 
information, "...filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In this case, the medical opinion and clinical 
records from Dr. Perzia have already been considered and 
rejected in prior final decisions.  The veteran's 
reiterations and explanatory statements as to the meaning of 
previously considered medical evidence are merely his lay 
recollections of what a physician said many years earlier.  
Such statements are not competent and are not material so as 
to warrant reopening the claim.

The medical records considered by SSA and newly associated 
with the claims file include extensive records pertinent to 
psychiatric disability and other disabilities unrelated to 
the eyes.  Similarly, newly associated VA records show 
treatment and evaluation for problems unrelated to the eyes.  
To that extent those reports are not material.  

Moreover, to the extent that the newly-received SSA and/or 
additionally received VA records continue to show medical 
diagnosis of eye disability, and clinical findings as to 
visual acuity, etc., such are merely cumulative of the 
evidence previously of record.  They are not material since 
they do not suggest that the veteran's eye disability is 
etiologically related to service-connected disability.

The Board acknowledges that one record received in connection 
with SSA records, a report of medical interview dated in 
February  1987, reflects psychologic evaluation and includes 
note of a medical history of tubercular pericarditis and 
glaucoma.  The physician included a diagnosis of "Glaucoma; 
status post TB pericarditis, status post-multiple 
surgeries."  Similarly, several VA records include note of 
the veteran's history of tubercular pericarditis, and his 
account of later developing eye problems and/or note of his 
own belief of a causal connection.  The Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In this case, the notes included by VA and other physicians 
appear to be no more than a recitation of history provided by 
the veteran.  Therefore, they are not so significant that 
they must be considered in order to fairly adjudicate the 
veteran's claim.

In sum, the evidence submitted subsequent to the June 1986 RO 
decision is cumulative and redundant, or is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered to fairly 
consider the merits of the claim.  Accordingly, reopening of 
the claim is not in order.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for a bilateral eye disorder on a secondary basis is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

